Citation Nr: 1433794	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  13-28 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2013).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from October 1952 to July 1954.  The Appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (the Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The issue of entitlement to death pension benefits has been raised, but was not adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2010 claim and October 17, 2011 Report of General Information.  Therefore, the Board does not have jurisdiction over that claim and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2010.  The causes of death listed on his death certificate were pneumonia, acute respiratory disease syndrome, respiratory failure, cardiac arrest, sepsis, and congestive heart failure, as a consequence of acute renal failure.

2.  The Veteran was not diagnosed with pneumonia, acute respiratory disease syndrome, respiratory failure, cardiac arrest, sepsis, congestive heart failure, or acute renal failure during service or within one year of separation.

3.  At the time of the Veteran's death, service connection had been established for varicose veins, rated as 100 percent disabling.

4.  A service-connected disability was not a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.

5.  The Veteran was not continuously rated totally disabled due to his service-connected disabilities, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error (CUE) in a prior decision which has not been established.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).

2.  The criteria are not met for DIC pursuant to 38 U.S.C.A. § 1318.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.22, 20.1106 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310, the United States Court of Appeals for Veterans Claims (the Court) has held that Section 5103A(a) notice must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The September 2010 letter informed the Appellant of the condition for which the Veteran was service-connected at the time of his death, the evidence and information required to substantiate a DIC claim based on that condition, and the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  The Appellant has not identified any other records or evidence that remains outstanding.  However, February 2010 records from the Altoona Regional Health System (ARHS) indicate that the Veteran was transferred to that facility from Miner's Hospital, though records from the latter provider are not in the claims file.  Nevertheless, the ARHS records indicate the symptoms that the Veteran complained of during his stay at Miner's Hospital, which were further evaluated and treated at ARHS.  Therefore, their absence in this case is not prejudicial to the Appellant.  Thus, the duty to obtain relevant records on the Appellant's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

A VA opinion was obtained in October 2012.  As will be discussed in greater detail below, the clinician reviewed the Veteran's past medical history and claims-file and provided an opinion supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the opinion is adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board acknowledges that the Veteran's service treatment records indicate he had an upper respiratory infection that lasted approximately four days, and that the AOJ did not obtain an opinion as to whether the respiratory disorders the Veteran was diagnosed with at the time of his death - pneumonia, acute respiratory disease syndrome, and respiratory failure - were caused by or related to service.  Under the VCAA, VA must provide an examination or obtain a medical opinion when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) ; DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2009); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2009).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

As discussed in greater detail below, the Veteran's service treatment records indicated he had an "ordinary" upper respiratory infection in October 1952 that lasted approximately four days.  These records showed no evidence of a diagnosis or treatment for pneumonia, acute respiratory disease syndrome, or respiratory failure.  Moreover, the Veteran's July 1954 separation examination indicated that his nose, sinuses, mouth, throat, lungs, and chest were normal.  A VA examination conducted in October 1961 showed the Veteran's lung fields were completely clear; in fact, the first post-service evidence of a respiratory problem was a VA treatment record from August 1990 documenting the Veteran's difficulty expectorating sputum from his lungs, over thirty years after separation from service.  Notably, the first diagnosis of pneumonia, acute respiratory disease syndrome, and respiratory failure of record was February 2010.  There was no suggestion in the record that the Veteran had chronic respiratory disorders or that his pneumonia, acute respiratory disease syndrome, and respiratory failure might be related to service.  Under these circumstances, the Board finds that obtaining a VA opinion is not required.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Appellant declined the opportunity to present testimony before a Veterans Law Judge.  The Appellant has been accorded the opportunity to present evidence and argument in support of her claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Appellant every stage of this case, and may proceed to the merits of her claim.

Legal Criteria

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2013).A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2013).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, 

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).
In determining whether a Veteran's service-connected disabilities contributed to the cause of his death, the Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22(a) (2013).  The total rating may be schedular or may be a total disability rating based on unemployability (TDIU).  38 C.F.R. § 3.22(c) (2013).

The term "entitled to receive" means that, at the time of death, the Veteran had filed a claim for disability compensation during his lifetime, and the Veteran had service-connected disability rated totally disabling by VA for the requisite time period, but was not receiving compensation due to six possible circumstances: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (5) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b)(3) (2013).

In addition, the term "entitled to receive" can mean that the Veteran filed a claim for disability compensation during his lifetime and one of the following two circumstances is met: (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime concerning the issues of service connection, disability evaluation, or effective date; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section.  38 C.F.R. § 3.22(b)(1) and (2) (2013).

The Federal Circuit has ruled that § 1318 DIC claims are not subject to a "hypothetical entitlement" analysis.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (2008).  See also Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed. Cir. 2009).  In essence, under Rodriguez and Tarver, the amended regulation 38 C.F.R. § 3.22 (2013) does not have an impermissible retroactive effect, and it may be applied to bar DIC claims filed by survivors under the "hypothetical entitlement" theory, no matter when the § 1318 claim was filed.  As such, there is no longer "hypothetical entitlement" to DIC benefits under any circumstance.

Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death.  See again Rodriguez v. Peake, 511 F.3d 1147 (2008).

Competency is a legal concept and threshold question in determining whether lay or medical evidence may be considered.  Competency addresses whether the evidence is admissible, as distinguished from credibility and weight, a factual determination going to the probative value of the evidence; that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is also a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159 (2013).

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (2013); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Analysis

In the present case, the causes of death listed on the death certificate were pneumonia, acute respiratory disease syndrome, respiratory failure, cardiac arrest, sepsis, and congestive heart failure, as a consequence of acute renal failure.  At the time of the Veteran's death, service connection had been established for varicose veins, rated as 100 percent disabling.  The Veteran was not service-connected for any other disabilities, and he had no pending service-connection claims at the time of his death.

The AOJ requested a medical opinion in October 2012.  The examiner was asked whether it was at least as likely as not that the Veteran's service-connected varicose veins caused or contributed to his death.

After reviewing the claims file and VA treatment records contained in the Computerized Patient Record System (CPRS), the clinician opined that it was less likely than not that the Veteran's varicose veins caused or contributed to his death.  The clinician explained that the Veteran's cause of death was respiratory failure secondary to community acquired pneumonia complicated by acute respiratory disease syndrome, sepsis, congestive heart failure, coronary artery disease, and hypertension, and that none of those conditions, primary or secondary, could be medically attributed to varicose veins nor a complication of his varicose veins, including his lymphedema.  The record contains no evidence indicating that the Veteran's service-connected varicose veins were a primary or contributory cause of his death.  

The Board considered the Appellant's assertion that the Veteran's service-connected varicose vein disability was a contributing factor to his death.  See October 2013 statement.  However, the Appellant as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses or establishing a link between two medical conditions.  Given the Appellant's lack of demonstrated medical expertise, the Board finds the opinion of the competent medical professional to be the most probative evidence of record regarding the relationship between the Veteran's service-connected varicose veins and his causes of death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that an appellant is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

Given that the VA opinion is the only competent and probative evidence of record, and it is negative, the claim fails on this basis.

The Board considered whether the Appellant may be entitled to benefits based on a disability that was not service-connected or for which the Veteran had not filed a claim during his lifetime.  As noted above, the Veteran's causes of death were pneumonia, acute respiratory disease syndrome, respiratory failure, cardiac arrest, sepsis, and congestive heart failure, as a consequence of acute renal failure.

The Veteran's service treatment records indicate that in October 1952, he was treated for an "ordinary" upper respiratory infection that lasted approximately four days and resolved.  The Veteran's separation examination was completely clear of any lung or respiratory problems.  Additionally, the service treatment records were silent for any cardiac or renal diagnoses or treatment.

The record contains no evidence indicating a possible link between the in-service upper respiratory infection and the pneumonia, acute respiratory disease syndrome, and respiratory failure from which the Veteran suffered at the time of his death.  In fact, the record contains no evidence suggesting the Veteran's in-service upper respiratory infection was chronic in nature.  A VA examination conducted in October 1961 showed the Veteran's lung fields were completely clear; in fact, the first post-service evidence of a respiratory problem is a VA treatment record from August 1990, over thirty years after separation from service, documenting the Veteran's difficulty expectorating sputum from his lungs.  Notably, the first diagnosis of pneumonia, acute respiratory disease syndrome, and respiratory failure of record occurred in February 2010.  Thus, in the absence of evidence linking the Veteran's in-service upper respiratory infection and the pneumonia, acute respiratory disease syndrome, and respiratory failure he later suffered, service connection for pneumonia, acute respiratory disease syndrome, and respiratory failure is not warranted.

The Board has also considered whether the Appellant is entitled to DIC benefits under 38 U.S.C.A. § 1318 (West 2002).  As discussed above, the Veteran died in February 2010 and his disability rating was 100 percent at the time of his death.  However, the 100 percent rating was assigned in February 2005, effective May 21, 2004.  As such, the Veteran was not continuously rated as totally disabled (100 percent) for the 10 years immediately preceding his death in February 2010.  He also did not have total disability (100 percent) for at least five years from the date of his separation from service in July 1954.  Furthermore, there is no indication or allegation that he was a former POW.  38 U.S.C.A. § 1318(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.22(a) (2013).  Therefore, the criteria for entitlement to 38 U.S.C.A. § 1318 (West 2002) benefits are not met on this basis.

The Board is deeply sympathetic to the Appellant for her loss.  However, for the reasons and bases set forth above, the Board must conclude that the preponderance of evidence is against granting service connection for the Veteran's cause of death, and the benefit of the doubt rule provided in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002 & Supp. 2013) is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


